—Cardona, P.J.
*847The employer is a not-for-profit corporation that distributes funds to social service programs in New York City. It hired claimant to work as a financial manager in its accounting department to straighten out problems with the employer’s books. After four months of employment, claimant resigned because she disagreed with the employer’s financial practices and was concerned that her reputation would be tarnished by her association with an organization that made unprofessional billing errors. The Unemployment Insurance Appeal Board ruled that claimant’s reasons for resigning were personal and noncompelling, thereby disqualifying her from the receipt of unemployment insurance benefits.
Substantial evidence supports the Board’s decision. At the administrative hearing, claimant’s supervisor acknowledged that certain bookkeeping errors had been made; however, she testified that the mistakes were unintentional and the staff was actively engaged in remedying them. She also testified that the employer’s funding was monitored through annual audits and the employer never lost any funding nor was fined as a result of mismanagement. Notably, claimant presented no evidence of misconduct on the employer’s part. Furthermore, she conceded in her hearing testimony that the employer did not ask her to do anything illegal or inappropriate (see Matter of Furnia [Nothnagle Home Sec. — Sweeney], 222 AD2d 923, 924; Matter of Frenya [Sweeney], 212 AD2d 921). Inasmuch as substantial evidence supports the Board’s ruling that claimant left her employment for personal and noncompelling reasons, its decision disqualifying claimant from receiving benefits need not be disturbed.
Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.